Court of Appeals
                                               Third District of Texas
                                               P.O. BOX 12547. AUSTIN. TEXAS 78711-2547
                                                      www.txcourts.gov/3rdcoa.aspx
                                                            (512) 463-1733




JEFF L ROSE, CHIEF JUSTICE                                                           JEITKEYD. KYLE. CLERK
DAVID PUR YEAR, JUSTICE
DOB PEMBERTON, JUSTICE
MELISSA GOODWIN. JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND,JUSTICE
                                           May 28, 2015
The Honorable VclvaLC Price
Criminal District Clerk
Travis Countv^Courthouse
P. O. Boocl#$8
AustinyTX 78767
* DELIVERED VIA E-MAIL *

RE:      Court of Appeals Number:      03-14-00587-CR
         Trial Court Case Number:      D-l-DC-08-300693

Style:    Terrell Dclone Maxwell
          v. The State of Texas



Dear Honorable Velva L. Price:

         Enclosed, with reference to the above cause, is the mandate of this Court. Please file and
execute in the usual manner.
         Because the appeal has been dismissed, please be advised that the judgment of the trial
court is in full force and effect. Accordingly, appropriate enforcement procedures may need to
be instituted in your office, including issuance of a capias.
        In addition, as required by Texas Government Code, Sec. 51.204(d), the trial court clerk
is notified that we will destroy all records filed in respect to this case with the exception of
indexes, original opinions, minutes and general court dockets no earlier than twenty-five (25)
years from the date final mandate is issued.
         Your cooperation in this regard is appreciated.

                                                         Very truly yours,



                                                         JBFPREY D/KYI.E, CLERK


cc:      The Honorable Rosemary Lehmberg
      ^/Terrell Dclone Maxwell
                                           MANDATE

THE STATE OF TEXAS

TO THE 331ST DISTRICT COURT OF TRAVIS COUNTY, GREETINGS:

Trial Court Cause No. D-l-DC-08-300693

       Before our Court of Appeals for the Third District of Texas on March 18,2015, the cause
on appeal to revise or reverse your judgment between

                             Terrell Delone Maxwell


No.03-14-00587-CR             v.


                             The State of Texas


Was determined, and therein our Court of Appeals made its order in these words

This is an appeal from the judgment of conviction entered by the district court. Having reviewed
the record, it appears that the Court lacksjurisdiction over this appeal. Therefore, the Court
dismisses the appeal for want ofjurisdiction. Because appellant is indigent and unable to pay
costs, no adjudication of costs is made.

Wherefore, we command you to observe the order of our Court of Appeals in this behalf and in
all things have the order duly recognized, obeyed, and executed.


     ^"''""'ty/,                            Witness the Honorable Jeff L. Rose, Chief Justice of
  ^<£j2-~£&£%                               the Court ofAppeals for the Third District ofTexas,
 &-$'     A yg,\                            with the seal ofthe Court affixed in the City ofAustin
                   YSI                      on Thursday, May 28,2015.


  %f^^o^
   **«»,nm^
                                            __
                                            JE/F&EY D.>KYLE, CLERK

                                            By: Amy Strother, Deputy Clerk
                Court ofAppeals                             IofficiAl BUSINESS                                                   8
                                                                                                                                     ^P0S\
                         Third District
                                                            "STATE OF TEXAS              e>3
                                                                                                                                !«£^                    i-iim • BOWI !


               P.O. BOX 12547. AUSTIN. TEXAS 78711-2547
                                                             PENALTY FOR                                                         02 ir                 $ 00.40s
                                                                                         i/j1-
                                                             PRIVATE USE                                                        0002003152              MAY 28             2015
                                                                                         O.U-                                    MAILED FROM ZIP CODE 78701




DECEIVED
Mi 08 2015
                                                           TERRELL DELONE MAXWELL
3DC0UST0?
 JEFFREy D ;                                               TRAVIS COUNTY JAIL


                                10^                        3614 BILL PRICE ROAD
                                                           DELW    KXXW                  7 57
                                                                                        RETURN
                                                                                                      d
                                                                                                          TO
                                                                                                 R ~ P U 5 E D
                                                                                                               1   -»   T




                                                                                                                   SENDER
                                                                                                                            «
                                                                                                                                                      */ -r   /   j - „•




                                                                                        UNABLE            TO       FORWARD

                                                                   3 LT
                                                                          Mi   in   !    |: i    ii i ii i iiiiii           mi       ii   llin i
                                                                                                                                             111      I i III.
                                                                                                                                             ,11(11   i (11lit(
                                                  42 cm-Mi V14W           ,m,l"l"il'llt!,lillltl'l"tM"M'll'!l"